Citation Nr: 0630643	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-44 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 15, 2004 
for payment of a nonservice connected death pension.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had unverified active service from March 1966 to 
June 1969.  He died in February 2004, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted pension benefits to the 
appellant and assigned an effective date of June 15, 2004. 

The appellant was represented by American Veterans, AMVETS, 
before the RO.  AMVETS submitted a January 2005 letter to VA 
revoking their power of attorney.  The appellant has not 
elected a new representative; therefore, she is unrepresented 
before the Board.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2004.

2.  On June 3, 2004, the RO was first contacted by the 
appellant regarding pension benefits.  

3.  The formal claim form was received on June 15, 2004.


CONCLUSION OF LAW

The criteria for an effective date of June 3, 2004, for 
pension benefits have been met.  38 U.S.C.A. §§ 501(a); 
5110(d) (West 2002); 38 C.F.R. § 3.400(c)(ii) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Effective Date for Pension Benefits

The appellant contends that she is entitled to an effective 
date of April 13, 2004 for the grant of pension benefits, 
which is the date she signed her claim application, and 
submitted it to her representative.  

The veteran died on February [redacted], 2004.  The appellant 
completed an application for VA benefits due to her husband's 
death and signed it with a date of April 13, 2004.  
Apparently, the application was then in the possession of the 
appellant's representative, AMVETS.  On June 3, 2004, the 
appellant called the RO.  A report of contact was completed 
regarding the call, indicating an informal claim.  The 
appellant's application for pension benefits was received by 
the RO on June 15, 2004, accompanied by a memorandum from the 
representative.  The RO determined that the veteran's cause 
of death was nonservice connected, granted the pension with 
an effective date of the receipt of claim.  

The effective dates for nonservice-connected death benefits 
are governed by 38 C.F.R. § 3.400.  The pertinent section 
indicates effective dates shall be assigned as follows: "For 
awards based on claims received on or after October 1, 1984, 
first day of the month in which the veteran's death occurred 
if claim is received within 45 days after the date of death; 
otherwise date of receipt of claim."  38 C.F.R. 
§ 3.400(c)(ii) (2006).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

The proper effective date in this case is June 3, 2004.  For 
the effective date to be the date of the veteran's death, the 
claim must have been received on or before March 22, 2004.  
The appellant's June 3, 2004 phone call constitutes an 
informal claim on its face.  This is the first time that VA 
received any contact regarding benefits.  The application was 
submitted on June 15, 2004, clearly within one year of the 
informal claim.  Therefore, the Board finds that appropriate 
effective date is June 3, 2004.  

As for the argument that the effective date should be 
governed by the date the appellant completed the application 
- April 13, 2004 - that is simply not persuasive.  As noted 
above, unless the claim is received within 45 days of the 
veteran's death, which the appellant does not even allege 
doing here, then the effective date is the date VA receives 
the claim, not the date the claimant signs the document. 

While the result of this case is legally a partial grant, the 
Board acknowledges that the appellant will not receive the 
benefit sought.  Due to the fact that benefits are initiated 
on the first of the month which follows the effective date, a 
revision of June 15 to June 3 results in no real benefit 
flowing to the appellant.  The Board regrets that the 
appellant, through no fault of her own, lost the benefits 
which might have rightfully come to her.  The law is clear on 
this point; the Board has no choice in the conclusion that it 
reaches.  




II.  Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in October 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the appellant in November 2004.  The appellant was aware 
that it was ultimately her responsibility to give VA any 
evidence pertaining to the claim.  The October 2004 letter 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to VA.  See Pelegrini II.  

The Board also concludes VA's duty to assist has been 
satisfied.  The record includes the veteran's death 
certificate, the veteran and appellant's marriage 
certificate, the claim application submitted by the appellant 
and the report of contact discussed above.  The appellant has 
not identified outstanding evidence that would point to an 
earlier effective date.  All known records of contact between 
the appellant and RO are of record.  All other required forms 
of assistance, requesting records from outside sources, 
development of medical evidence, are inapplicable on the 
facts of this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an effective date of June 3, 2004 for pension 
benefits for the veteran's nonservice-connected death is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


